This is an appeal by Ruby Lighting Company, employer, and its insurance carrier from an award made in favor of claimant covering stated periods of disability. The board charged 50% of the award against the appellants and 50% against Williamsburgh Electric Supply Corp. and its insurance carrier. The respondents are not appealing. The appellants do not dispute liability for their share of the award for the period dating from April 3, 1947, to April 28, 1947. The claimant was employed as a chauffeur and general helper by Williamsburgh Electric Supply Corporation. On March 1, 1945, he sustained an injury while lifting a carton of wire, when he felt a sudden pain in the region of the lower back, as a result of which he sustained accidental injuries. In connection with this claim, he was paid disability awards by the insurance carrier of the employer. On March 6, 1947, the case was closed on the ground that claimant was suffering no further disability. On April 2, 1947, while claimant was employed by Ruby Lighting Company and while pushing a bundle of folded corrugated cartons he sustained accidental injuries. The board found that as a result of both accidents the claimant sustained accidental injuries and was disabled for various periods, and had made an award against both employers and their carriers, each to pay 50% thereof. The evidence sustains the determination. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernnn, Deyo, Bergan and Coon, JJ. [See post, p. 1155.]